Fourth Court of Appeals
                                San Antonio, Texas
                                       May 12, 2014

                                   No. 04-14-00046-CV

             IN THE ESTATE OF MARIA F. HERNANDEZ, DECEASED,

                     From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2013-PC-1030
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER

       The appellant's second motion for extension of time to file brief is hereby GRANTED.
Time is extended to May 30, 2014.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court